Case 1:18-cv-00404-GJQ-PJG ECF No. 47-19 filed 07/26/19 PagelD.409 Page 1 of 2

EXHIBIT R
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-19 filed 07/26/19 PagelD.410 Page 2 of 2

 

Dr. Joseph E. Thomas, Jr.

Chief of Police

Muskegon Heights Police Department

2715 Baker Street, Muskegon Heights, Michigan 49444
231-733-8900

July 18, 2016

Darryl Pollard
126 Delaware Avenue
Muskegon, MI 49442

Re: Complaint #2016-01492

I have had an opportunity to review the above complaint. I have also read the written
statements of Officer Eden, Officer DeKuiper, Officer Ratliff and Commanders Sinclair
and Petty who investigated this incident. I found that the Officers acted well within the
scope of their authority. Therefore, this matter is closed and the officers are exonerated,

There is a close correlation between your complaint and the officers’ reports. The major
difference is your perception of what happened and why it happened. _

It is the policy of the Muskegon Heights Police Department to be sensitive and courteous
to all citizens and in retum we ask that you be understanding of the needs of the officers
to perform their duties.

If you have any questions, please feel free to contact me.

 

 

 

 

Sincerely,

 

Cig

Dr. Joseph E. Thomas, Jr.
Chief of Police

JET/ag
